Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a system comprises an encoder configured to compress attribute and/or spatial information for a point cloud and/or a decoder configured to decompress compressed attribute and/or spatial information for the point cloud. The closest prior art, Joshi et al. (USPAP       2022/0164,994), shows a similar system, in which, determining, for a set of visual volumetric content comprising a point cloud, a plurality of patches, wherein each patch comprises points of the point cloud projected on a patch plane (Please note, paragraph 0036. As indicated point clouds and meshes represent volumetric visual data. Point clouds and meshes consist of multiple points (referred to as vertices of a mesh) that are positioned in 3D space, where each point in a 3D point cloud includes a geometric position represented by 3-tuple (X, Y, Z) coordinate values). However, Joshi et al. fail to address: “wherein to determine the plurality of patches the program instructions cause the one or more processors to: determine one or more motion functions that model motion of one or more segments of the point cloud across multiple moments in time; determine, based on the one or more motion functions, mappings between points of the point cloud across the multiple moments in time and determine one or more patches comprising points of the point cloud that have surface normal vectors that deviate from one another at each of the multiple moments in time by less than a threshold amount and pack patch images for the determined one or more patches into a plurality of image frames, wherein the plurality of image frames comprise consistent patches for the point cloud across the multiple moments in time”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, September 7, 2022